Title: To Thomas Jefferson from Simon Chaudron, 22 January 1801
From: Chaudron, Jean Simon
To: Jefferson, Thomas




Monsieur
Philadie 22 Janvr 1801—

Je remets a Monsieur Richard qui part par le même Courrier que la presente, Votre montre renfermée dans une boîte a Votre adresse—
Je prends la liberté de me reserver l’avantage de La reparer dans le Cas ou elle en auroit besoin
Son prix avec les fraix monte a Cent soixante quinze dollars que Vous voudrez bien ne me faire Compter qu’aprés l’essai de la dte. montre
Je suis avec le plus profond respect
Monsieur Votre trés humble & trés obeissant serviteur

Chaudron



editors’ translation

Sir
Philadelphia 22 Jan. 1801

I am turning over to Mr. Richard, who is leaving by the same post as this letter, your watch enclosed in a box addressed to you.
I take the liberty of reserving to myself the advantage of repairing it, in case it should need it.
Its cost, with expenses, comes to one hundred seventy-five dollars, which you will kindly not pay me without trying out the said watch.
I am with the deepest respect
Sir Your very humble & very obedient servant

Chaudron


